                    Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 1 of 7

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rifthts (Non-Prisoner)



                                       United States District Court
                                                                          for the

                                                         Southern District of Georgia

                                                                   Savannah Division


                                                                                                 CV421- 19®
                                                                                    Case No.
                          Todd McElroy                                                          (to be filled in by the Clerk's Office)

                            Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,                    Juiy Trial: (check one) Oves [I]no
please write "see attached" in the space and attach on additional
page with the full list of names.)
                                 -V-


 U.S. District Court for the Southern District of Georgia
       Former U.S. Magistrate Judge G.R. Smith                                                                          r-*
    Senior U.S. District Judge William T. Moore Jr.                                                                           crj           €Z
                                                                                                                              r^o
    U.S. Equal Employment Opportunity Commission                                                                  c«
                                                                                                                  C_t
                            Defendant(s)
(Write the full name ofeach defendant who is being sued. If the                                                               1—

names ofall the defendants cannot fit in the space above,please
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)                                                                           •4.        I.




                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                          (Non-Prisoner Complaint)


                                                                        NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                          Page 1 of 6
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 2 of 7
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 3 of 7
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 4 of 7
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 5 of 7
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 6 of 7
Case 4:21-cv-00196-RSB-CLR Document 1 Filed 07/08/21 Page 7 of 7
